DETAILED ACTION
Status of Application
Claims 1-30 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020 and 6/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Figs. 2C, 2F, 2G, 2J, 2K, 2L, 2M, 2N, 2O, 2Q, 2R, 2S, and 2T contain smaller images within the larger figure with are unclear, blurry, and generally difficult to decipher.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The claims recite limitations drawn to determining that a swing leg will fail to clear an edge of a stair based on current position, velocity and time until touchdown. The most detail of this step is disclosed in [00100]. However, the entire determination of the predicted collision/not clearance is a blackbox. The specification merely recites that the inputs of current position, velocity and time until touchdown clear the four potential constraints of a bounding edge of a stair. The output is a determination that the collision will occur but there is not enough time to changing the touchdown location. The disclosure is silent as to how the inputs achieve the output of determining a predicted collision and determining that there is not enough time to change a touchdown location. Therefore, the claims are rejected as lacking written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite a body map identifying one or more illegal regions with the environment where the robot should avoid moving a body of the robot and a step map identifying one or more illegal regions within the environment where the robot should avoid touching a foot of the robot. The claim is indefinite because the scopes overlap. The “body map” limitation is broader than the “step map” limitation and fully encompasses its scope. A foot of the robot is part of the body of the robot. The claim therefore recites a broader limitation immediately followed by a narrower limitation and it is unclear if they should overlap or be distinct. The limitation of a “body map” is interpreted to be defining illegal regions where non-foot/other-than-foot parts of the robot should not travel.
Claims 7 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite the term “overridden indicator” which renders the claim indefinite. The term is not a term of art, is not clearly defined, and does not have a common meaning; therefore, the scope cannot be properly ascertained. Merely determining that a grid location needs to have data written to it reads on the limitation.
Claims 14 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite “modifying a touchdown position”. The claims appear to lack an essential step of determining a touchdown position. The claims are rejected as indefinite for lacking an essential step.	The 112(a) rejections above result in an indefinite rejection. Because of the blackbox nature of the determining of a collision, the scope of the claims are unclear the claims are interpreted as determining a swing trajectory of a leg based on position, current velocity, and an estimated time until touchdown, then determining a collision, and finally not changing a touchdown location based on the determined collision.
Claim 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 28 depends off of Claim 1 despite appears to depend off Claim 16. It is interpreted as depending of Claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9, 10, 16, 18-22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. 2005 (“A Floor and Obstacle Height Map for 3D Navigation of a Humanoid Robot”).
As per Claim 1, Fujita et al. 2005 discloses method comprising: 	receiving, at data processing hardware, sensor data about an environment of a robot (p. 1067; Fig. 1); 	generating, by the data processing hardware, a set of maps based on voxels (p. 1067; Section III; Grids are Voxels) corresponding to the received sensor data, the set of maps comprising a ground height map (p. 1068-1069; Section D; Either Floor height map or FOG) and a map of movement limitations for the robot, the map of movement limitations identifying illegal regions within the environment that the robot should avoid entering (p. 1068-1069; Section D; The determined obstacles in the FOG); 	generating, by the data processing hardware, a stair model for a set of stairs within the environment based on the sensor data (p. 1070-1071; Stairs are modeled in Section V example); 	merging, by the data processing hardware, the stair model and the map of movement limitations to generate an enhanced stair map (Fig. 7; Stairs and obstacles are mapped together); and 	controlling, by the data processing hardware, the robot based on the enhanced stair map or the ground height map to traverse the environment (p. 1070-1071).
As per Claim 3, Fujita et al. 2005 discloses the method of claim 1, wherein the map of movement limitations comprises: 	a body map identifying one or more illegal regions within the environment where the robot should avoid moving a body of the robot (p. 1069; Obstacle grids in floor height map. Curtain being an object); and 	a step map identifying one or more illegal regions within the environment where the robot should avoid touching down a foot of the robot (p. 1069; Obstacle grids in floor height map).

As per Claim 5, Fujita et al. 2005 discloses the method of claim 1, wherein merging the stair model and the map of movement limitations comprises: 	identifying that the map of movement limitations indicates an obstacle within the set of stairs while the stair model does not indicate the obstacle within the set of stairs (p. 1069; Obstacle grids in floor height map); and 	determining that the obstacle satisfies a height criteria (obstacle height determination formula), and wherein merging the stair model and the map of movement limitations to generate the enhanced stair map comprises incorporating the obstacle in the enhanced stair map (p. 1069. FOG (floor obstacle grid)).

As per Claim 6, Fujita et al. 2005 discloses the method of claim 1, wherein merging the stair model and the map of movement limitations comprises: 	determining, at a same location within the ground height map and the stair model, that a first respective height within the ground height map exceeds a second respective height for the set of stairs of the stair model (p. 1068; Equation 9); 	segmenting a respective stair of the stair model comprising the same location into stripes (Fig. 3 & 4, (b)); and 	classifying a respective stripe at the same location within the stair model as a respective illegal region in the enhanced stair map, the respective illegal region corresponding to an area within the environment where the robot should avoid touching down a foot of the robot (Fig. 3 & Fig. 4; invalid grids. See also stair segmentation on p. 1409 of Fujita et al. 2004, which also reads on the claim).

As per Claim 7, Fujita et al. 2005 discloses the method of claim 6, further comprising associating an overridden indicator with the respective stair of the stair model (Determining a grid has a height above the threshold value determining it is an invalid location).
As per Claim 9, Fujita et al. 2005 discloses the method of claim 1, wherein the sensor data comprises points of a point cloud from at least one sensor mounted on the robot (Fig. 5).

As per Claim 10, Fujita et al. 2005 discloses the method of claim 9, wherein the at least one sensor comprises a stereo camera (Fig. 5).
Regarding Claim(s) 16, 18, 19-22, 24, and 25: all limitations as recited have been analyzed with respect to Claim(s) 1, 3, 5-7, 9, and 10, respectively. Claim(s) 16, 18, 19-22, 24, and 25pertain(s) to an apparatus corresponding to the method of Claim(s) 1, 3, 4-7, 9, and 10. Claim(s) 16, 18, 19-22, 24, and 25 do/does not teach or define any new limitations beyond Claim(s) 1, 3, 5-7, 9, and 10, therefore is/are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 8, 13, 17, 19, 23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. 2005 (“A Floor and Obstacle Height Map for 3D Navigation of a Humanoid Robot”) in view of Fujita et. al 2004 (“Stair Climbing for Humanoid Robots Using Stereo Vision”).
As per Claim 2, Fujita et al. 2005 discloses the method of claim 1, wherein controlling the robot based on the enhanced stair map or the ground height map comprises: 	when the movement step fails to occur within the set of stairs, using the ground height map to traverse the environment (Traversing the non-stairs in Fig. 2).	Fujita et al. 2005 does not explicitly disclose (Fujita et al. 2005 does disclose traversing the stairs):	determining whether a movement step of the robot occurs within the set of stairs corresponding to the stair model; 	when the movement step occurs within the set of stairs, using the enhanced stair map to traverse the set of stairs within the environment.	However, Fujita et. al 2004 teaches the aforementioned limitation (p. 1411; Section C).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fujita et. al 2005 to provide the aforementioned limitations taught by Fujita et. al 2004 with the motivation of climbing the stairs with a known system to reduce research and testing time (p. 1040 of Fujita et. al 2005 discloses using Fujita et. al 2004 but not the details of Fujita et. al 2004).
As per Claim 4, Fujita et al. 2005 discloses the method of claim 1, wherein merging the stair model and the map of movement limitations generates the enhanced stair map with a signed distance field identifying legal regions within the environment for the robot (p. 1069. FOG (floor obstacle grid)).	Fujita et al. 2005 does not disclose using a signed distance field.	However, Fujita et. al 2004 teaches the technique of using a signed distance field in determining planes within a mapped environment.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fujita et al. 2005 to provide the aforementioned limitations taught by Fujita et. al 2004 with the motivation of improving plane extraction.

As per Claim 8, Fujita et al. 2005 does not disclose the method of claim 1, wherein merging the stair model and the map of movement limitations comprises, for each stair of the stair model, generating, by the data processing hardware, a respective illegal region about an edge of the respective stair in the enhanced stair map, the respective illegal region corresponding to an area within the environment where the robot should avoid touching down a foot of the robot.
	However, Fujita et al. 2004 teaches the aforementioned limitation (p. 1411; Section C. The Robot must ensure that both feet are within a front_x and back_x. The region that is less than front_x and back_x reads on the illegal region about an edge).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita et al. 2005 to provide the aforementioned limitations taught by Fujita et al. 2004 with the motivation of ensuring the safety of the robot.
As per Claim 13, Fujita et al. 2005 does not disclose the method of claim 1, wherein controlling the robot based on the enhanced stair map or the ground height map to traverse the environment comprises constraining touchdown for a foot of a swing leg of the robot to a distance of a single stair step from a contralateral stance leg of the robot while the robot traverses the set of stairs.	However, Fujita et al. 2004 teaches the aforementioned limitation (p. 1411; Section C).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fujita et. al 2005 to provide the aforementioned limitations taught by Fujita et. al 2004 with the motivation of climbing the stairs with a known system to reduce research and testing time (p. 1040 of Fujita et. al 2005 discloses using Fujita et. al 2004 but not the details of Fujita et. al 2004).
Regarding Claim(s) 17, 19, 23, and 28: all limitations as recited have been analyzed with respect to Claim(s) 2, 4, 8, and 13, respectively. Claim(s) 17, 19, 23, and 28 pertain(s) to an apparatus corresponding to the method of Claim(s) 2, 4, 8, and 13. Claim(s) 17, 19, 23, and 28 do/does not teach or define any new limitations beyond Claim(s) 2, 4, 8, and 13, therefore is/are rejected under the same rationale.

Claim(s) 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. 2005 (“A Floor and Obstacle Height Map for 3D Navigation of a Humanoid Robot”) in view of Chen et al.
As per Claim 11, Fujita et al. 2005 does not disclose the method of claim 1, wherein controlling the robot based on the enhanced stair map or the ground height map to traverse the environment comprises at least one of: 	selecting a movement controller with a cadence to achieve one footstep per stair based on the stair model; or 	constraining a speed of travel for the robot to be a function of a slope for the set of stairs of the stair model	However, Chen et al. teaches selecting a movement controller with a cadence to achieve one footstep per stair based on the stair mode (Abstract; Fig. 2).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita et al. 2005 to provide the aforementioned limitations taught by Chen et al. with the motivation of improving the stability of the robot.
Regarding Claim(s) 26: all limitations as recited have been analyzed with respect to Claim(s) 11, respectively. Claim(s) 26 pertain(s) to an apparatus corresponding to the method of Claim(s) 11. Claim(s) 26 do/does not teach or define any new limitations beyond Claim(s) 11, therefore is/are rejected under the same rationale.

Claim(s) 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. 2005 (“A Floor and Obstacle Height Map for 3D Navigation of a Humanoid Robot”).
As per Claim 12, Fujita et al. 2005 does not disclose the method of claim 1, wherein controlling the robot based on the enhanced stair map or the ground height map to traverse the environment comprises modifying an obstacle avoidance system while the robot traverses the set of stairs by: 	identifying a wall bordering the set of stairs as a respective obstacle; and 	defining a respective illegal region for the identified wall to have an orientation parallel to a direction of the set of stairs.   	However, it is obvious in Fujita et al. 2005 that the Robot in Fig. 6 does not walk into the wall because the wall in Fig. 7 is defined as unknown terrain. It would be obvious in Fujita et al. 2005 to not have the robot travel in unknown terrain with the motivation of it not encounter objects and risk damage.
Regarding Claim(s) 27: all limitations as recited have been analyzed with respect to Claim(s) 12, respectively. Claim(s) 27 pertain(s) to an apparatus corresponding to the method of Claim(s) 12. Claim(s) 27 do/does not teach or define any new limitations beyond Claim(s) 12, therefore is/are rejected under the same rationale.

Claim(s) 14 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. 2005 (“A Floor and Obstacle Height Map for 3D Navigation of a Humanoid Robot”) in view of Ishikawa et al.
As per Claim 14, Fujita et al. 2005 does not disclose the method of claim 1, wherein controlling the robot based on the enhanced stair map or the ground height map to traverse the environment comprises constraining the robot from modifying a touchdown position during a swing phase for a swing leg of the robot while the robot traverses the set of stairs by: 	determining a current position, a current velocity, and an estimated time until touchdown for the swing leg of the robot; 	determining whether the swing leg will clear an edge of a stair being traversed based on the current position, the current velocity, and the estimated time until touchdown for the swing leg of the robot; and 	when the determination indicates the swing leg will fail to clear an edge of a stair being traversed, preventing the robot from modifying the touchdown position for the swing leg.	However, Ishikawa et al. teaches the aforementioned limitation (p. 4532; Section III.A teaches position, velocity and time to land used in determining a swing leg trajectory to clear a stair. Section III.B teaches that modifying a landing point causes instability therefore returning a foot from a collision point and trying again is a potential solution).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita et al. 2005 to provide the aforementioned limitations taught by Ishikawa et al. with the motivation of reducing damage to the robot.
Regarding Claim(s) 29: all limitations as recited have been analyzed with respect to Claim(s) 14, respectively. Claim(s) 29 pertain(s) to an apparatus corresponding to the method of Claim(s) 14. Claim(s) 29 do/does not teach or define any new limitations beyond Claim(s) 14, therefore is/are rejected under the same rationale.

Claim(s) 15 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. 2005 (“A Floor and Obstacle Height Map for 3D Navigation of a Humanoid Robot”) in view of Farrokhi et al.
As per Claim 15, Fujita et al. 2005 does not disclose the method of claim 1, wherein controlling the robot based on the enhanced stair map or the ground height map to traverse the environment comprises constraining movement of a swing leg of the robot while the robot traverses the set of stairs by: 	for each stair: 	identifying a distance between the swing leg of the robot and an edge of the respective stair; 	determining whether the identified distance between the swing leg of the robot and the edge of the respective stair satisfies a distance threshold, the distance threshold configured to prevent a collision between the swing leg and a respective edge of a corresponding stair; and 	when the identified distance between the swing leg of the robot and the edge of the respective stair fails to satisfy the distance threshold, preventing the swing leg from further reducing the distance between the swing leg of the robot and the edge of the respective stair until a height of the swing leg exceeds a height of the respective stair.		However, Farrokhi et al. teaches the aforementioned limitation (p. 1212; Section III.A.(2); Equation 14).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita et al. 2005 to provide the aforementioned limitations taught by Farrokhi et al. with the motivation of preventing collisions with the stairs.
Regarding Claim(s) 30: all limitations as recited have been analyzed with respect to Claim(s) 15, respectively. Claim(s) 30 pertain(s) to an apparatus corresponding to the method of Claim(s) 15. Claim(s) 30 do/does not teach or define any new limitations beyond Claim(s) 15, therefore is/are rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619